 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 7                                 OAKLAND DIVISION
 8   STRIKE 3 HOLDINGS, LLC,                           Case Number: 4:19-cv-03698-HSG
 9                         Plaintiff,                  Honorable Haywood S. Gilliam, Jr.
10   vs.                                               ORDER ON PLAINTIFF’S EX-PARTE
11                                                     APPLICATION FOR EXTENSION OF
     JOHN DOE subscriber assigned IP address           TIME WITHIN WHICH TO
     67.160.196.140,
12                                                     EFFECTUATE SERVICE ON JOHN DOE
                           Defendant.                  DEFENDANT AND FOR
13                                                     CONTINUANCE OF THE INITIAL CASE
                                                       MANAGEMENT CONFERENCE
14

15

16         THIS CAUSE came before the Court upon Plaintiff’s Ex-Parte application for an Order
17 extending the time within which to effectuate service on John Doe Defendant and continuance

18 of the Initial Case Management Conference currently scheduled for September 24, 2019, and

19 the Court, finding good cause, does hereby order as follows:

20         ORDER: Plaintiff’s application is granted. Plaintiff shall have until December 10, 2019
21 to effectuate service of a summons and Amended Complaint on Defendant and the Initial Case

22 Management Conference scheduled for September 24, 2019 is continued to January 21, 2020 at

23 2:00 p.m.

24         SO ORDERED this 4th day of September, 2019.
25
                                                By:_______________________________
26
                                                United States District Judge
27                                              Honorable Haywood S. Gilliam, Jr.

28                                                 1

            Order on Plaintiff’s Ex-Parte Application for Extension to Effectuate Service and
                        Continuance of the Initial Case Management Conference
                                     Case No. 4:19-cv-03698-HSG
